Luke, J.
Eor the alleged reason that the conviction was had upon the uncorroborated testimony of accomplices, the defendant, contends that the court erroneously overruled his motion for a new trial. It is clear, from the record, that the conviction was fully authorized by the evi*175dence and was not dependent wholly upon the evidence of accomplices. The court properly overruled the motion for a new trial.
Decided November 15, 1923.
John B. Cooper, W. 0. Cooper Jr., for plaintiff in error.
B. M. Owen, solicitor-general, contra.

Judgment affirmed.


Broyles, O. J., and Bloodwortfo, J., concur.